—Judgment, Supreme Court, New York County (Karla Moskowitz, J.), entered February 18, 1997, upon jury verdict, awarding plaintiff the principal amount of $500,000, unanimously affirmed, with costs.
The jury’s findings that plaintiffs assailant was an employee of defendant, and that he was acting within the scope of his employment when he assaulted plaintiff, were not against the weight of the evidence (see, De Wald v Seidenberg, 297 NY 335; Young Bai Choi v D & D Novelties, 157 AD2d 777). The court’s charge on punitive damages was correct (Vanderpuye v AuPrintemps Fashions, 234 AD2d 158), and the evidence supported the jury’s finding that defendant’s representatives consented to or ratified the assault on plaintiff. The damages awarded do not deviate materially from what is reasonable compensation for bullet wounds to plaintiffs chest and head. *145We have considered defendant’s remaining contentions and find them to be without merit.
Concur — Rosenberger, J. P., Ellerin, Wallach and Rubin, JJ.